DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “the position of the fluid vial” in line 6 should be “a position of a fluid vial” and “the interior of the housing” should be “an interior of a housing.”  Appropriate correction is required.
Claims 2-9 are objected to because of the following informalities:  “The fill adapter” at the beginning of each preamble should be “The fill adapter system” and “the interior of the housing” should be “an interior of a housing.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “a reservoir” should be “the reservoir.”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “a fluid vial” should be “the fluid vial.”  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the pump mechanism” should be “a pump mechanism.”  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “a reservoir” should be “the reservoir.”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “; and” should be deleted and replaced with a period.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the needle carriage slidably attached” should be “the needle carriage is slidably attached” and “the needle carriage adapted to slide” should be “the needle carriage is adapted to slide.”  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the pump mechanism” should be “a pump mechanism” and “the fluid vial in line 5 should be “a fluid vial”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “a reservoir” should be “the reservoir.”  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “a fluid vial” should be “the fluid vial.”  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “a reservoir” should be “the reservoir.”  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “a fill adapter base” should be “the fill adapter base.”  Appropriate correction is required.

Duplicate Claims Warning
Applicant is advised that should claim 5 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 6 recites the limitation "the volume control mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As there is an “a volume control mechanism” in claim 2, this claim is interpreted as depending from claim 2. 
Regarding claim 10, the limitation “the base comprising” a first needle, the first needle…at least two vial fingers…” renders the claim indefinite as it is unclear how the base can comprise such features when the disclosure shows the base attached to an adapter that has these features (see Figs. 199A-H and Figs. 203 A-K), especially when limitations related to the needle, the vial fingers, etc. have to do with a vial adapter. For examination purposes, “the base” is interpreted as requiring a connection to an adapter that requires the additional features of a first needle, at least two vial fingers, etc. 
	Claims 11-14 are rejected as dependents of claim 10. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,188,787, hereinafter ‘787. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-4, 8, and 9, claim 1 of ‘787 discloses all limitations required by claims 1-4, 8, and 9 of the current application.
Regarding claim 5, claim 2 of ‘787 discloses all limitations required by claim 5 of the current application.
Regarding claim 6, claim 3 of ‘787 discloses all limitations required by claim 6 of the current application.
Regarding claim 7, claim 4 of ‘787 discloses all limitations required by claim 4 of the current application.
Regarding claims 10-12, claim 5 of ‘787 discloses all limitations required by claims 10-12 of the current application.
Regarding claim 13, claim 6 of ‘787 discloses all limitations required by claim 13 of the current application.
Regarding claim 14, claim 7 of ‘787 discloses all limitations required by claim 14 of the current application.
Regarding claims 15-17, claim 8 of ‘787 discloses all limitations required by claims 15-17 of the current application.
Regarding claim 18, claim 9 of ‘787 discloses all limitations required by claim 18 of the current application.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-9 of U.S. Patent No. 9,839,743, hereinafter ‘743. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-4, 8, and 9, claim 1 of ‘743 discloses all limitations required by claims 1-4, 8, and 9 of the current application.
Regarding claim 5, claim 2 of ‘743 discloses all limitations required by claim 5 of the current application.
Regarding claim 6, claim 3 of ‘743 discloses all limitations required by claim 6 of the current application.
Regarding claim 7, claim 4 of ‘743 discloses all limitations required by claim 4 of the current application.
Regarding claims 10-12, claim 1 of ‘743 discloses all limitations required by claims 10-12 of the current application.
Regarding claim 13, claim 3 of ‘743 discloses all limitations required by claim 13 of the current application.
Regarding claim 14, claim 4 of ‘743 discloses all limitations required by claim 14 of the current application.
Regarding claims 15-17, claim 8 of ‘743 discloses all limitations required by claims 15-17 of the current application.
Regarding claim 18, claim 9 of ‘743 discloses all limitations required by claim 18 of the current application.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 and 13-14 of copending Application No. 15/837,661, hereinafter ‘661 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-4 and 8, claim 5 of ‘661 discloses all limitations required by claims 1-4 and 8 of the current application.
Regarding claim 5, claim 5 of ‘661 discloses substantially all limitations except for the required hydrophobic filter, which is disclosed by claim 6. It would have been obvious to a person having ordinary skill in the art to combine teachings of claim 6 regarding the hydrophobic filter with those of claim 5, as both are related to the claimed fill adapter system disclosed in ‘661.
Regarding claim 6, claim 5 of ‘661 discloses substantially all limitations except for the required volume control mechanism, which is disclosed by claim 7. It would have been obvious to a person having ordinary skill in the art to combine teachings of claim 7 regarding the volume control mechanism with those of claim 5, as both are related to the claimed fill adapter system disclosed in ‘661.
Regarding claim 7, claim 5 of ‘661 discloses substantially all limitations except for the required weight scale, which is disclosed by claim 8. It would have been obvious to a person having ordinary skill in the art to combine teachings of claim 8 regarding the weight scale with those of claim 5, as both are related to the claimed fill adapter system disclosed in ‘661.
Regarding claim 9, claim 5 of ‘661 discloses substantially all limitations except for the required needle carriage, which is disclosed by claim 4. It would have been obvious to a person having ordinary skill in the art to combine teachings of claim 4 regarding the needle carriage with those of claim 5, as both are related to the claimed fill adapter system disclosed in ‘661.
Regarding claims 10-12, claim 5 of ‘661 discloses all limitations required by claims 10-12 of the current application.
Regarding claim 13, claim 5 of ‘661 discloses substantially all limitations except for the required volume control mechanism, which is disclosed by claim 7. It would have been obvious to a person having ordinary skill in the art to combine teachings of claim 7 regarding the volume control mechanism with those of claim 5, as both are related to the claimed fill adapter system disclosed in ‘661.
Regarding claim 14, claim 5 of ‘661 discloses substantially all limitations except for the required weight scale, which is disclosed by claim 8. It would have been obvious to a person having ordinary skill in the art to combine teachings of claim 8 regarding the weight scale with those of claim 5, as both are related to the claimed fill adapter system disclosed in ‘661.
Regarding claims 15-17, claim 13 of ‘661 discloses all limitations required by claims 15-17 of the current application.
Regarding claim 18, claim 14 of ‘661 discloses all limitations required by claim 18 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aneas (US 6,070,623).
Regarding claim 15, Aneas discloses a vial adapter (see Figs. 1, 2) comprising: a housing 22, 21 having a vial end (see Fig. 1, end in which vial is placed) configured to receive a vial 2 and a receptacle end (see Figs. 1, 2, end containing faucet 6) configured to attach to a fill adapter base 4a and interior wall features (see Fig. 2, interior wall features of fill adapter base); at least two vial fingers having a spring force attached to the interior of the housing (see Figs. 1, 2; col. 4, ll. 10-18) and a bent portion (see Fig. 1, slanted/bent portion at bottom of fastening means 13) and configured to maintain the position of the fluid vial wherein the fluid vial overcomes the spring force (see col. 4, ll. 10-18), wherein when the vial adapter is attached to the fluid vial, the bent portion and the top portion of the fluid vial are not in contact and a predetermined length of separation distance is maintained between the bent portion  and a fluid vial septum 3 (see Figs. 1, 2), wherein when the fluid vial is removed from the vial adapter, the fluid vial first moves the predetermined length of separation distance and the bent portion catches the top portion of the fluid vial (see Fig. 3, if the vial is moved downward from the vial adapter in a distance that is the predetermined length, the spring force/radial elasticity will move inward and catch the top portion of the fluid vial), and wherein a tip of a needle 5 is removed from the fluid in the fluid vial and is located inside the fluid vial septum, whereby the fluid in the fluid vial will not continue to flow when the vial adapter is being removed from the fluid vial (see Fig. 3, as the vial is removed/moved downward with the needle in the down position, the needle will be positioned  upward in the vial septum and eventually will be out of the fluid vial such that it will not be in contact or allow flow between the vial and the needle). 
Regarding claim 16, Aneas further discloses the vial adapter comprising a needle carriage 11 slidably attached to the interior of the housing (see Figs. 1-3).
Regarding claim 18, Aneas further discloses the vial adapter comprising at least one locking feature, the locking feature 6 adapted to mate with at least one key feature on the fill adapter base (see col. 3, ll. 21-25, luer lock).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hines et al. (US 2009/0163866) in view of Smedegaard (US 2004/0059316) and further in view of Raday et al. (US 2010/0286661).
Regarding claim 1, Hines discloses a fill adapter system for an infusion pump assembly (see Fig. 1; para. 8-11) comprising: a reusable fill adapter base/infusion device 12 configured to engage a reservoir assembly; and a vial adapter assembly 30, 31 (see Fig. 1) for engaging a vial 48 with end cap 50 (see Fig. 1) as well as with a needle 35 going through end cap 50 of vial 48 in order to allow fluids from the vial to travel to the reservoir (see Fig. 1, para. 29, 30).
Hines does not specifically disclose the fill adapter base configured to releasably engage a reservoir assembly of the infusion pump assembly.
Smedegaard discloses a medical delivery/infusion device wherein the delivery device comprises first and second portions adapted to releasably engage each other, the first portion comprising the reservoir and the second portion comprising control means related to expelling of delivery fluid (see Abstract, cl. 14). It would have been obvious to a person having ordinary skill in the art to separate the reusable fill adapter base/infusion device of Hines such that it is separated into a control means related to expelling of delivery fluid (see Hines, Fig. 1, vacuum /fill pump 28) and the reservoir, these parts releasably engaging to each other, in order to replace the reservoir/set up the reservoir as desired for specific treatment of the patient.	Hines and Smedegaard does not disclose the vial adapter assembly comprising: at least two vial fingers having a spring force attached to an interior of a housing and a bent portion and configured to maintain a position of a fluid vial wherein the fluid vial overcomes the spring force, wherein when the vial adapter is attached to the fluid vial, the bent portion and the top portion of the fluid vial are not in contact and a predetermined length of separation distance is maintained between the bent portion and a top portion of the fluid vial comprising a fluid vial septum; wherein when the fluid vial is removed from the vial adapter, the fluid vial first moves the predetermined length of separation distance and the bent portion catches the top portion of the fluid vial, and wherein a tip of a needle is removed from the fluid in the fluid vial and is located inside the fluid vial septum, whereby the fluid in the fluid vial will not continue to flow when the vial adapter is being removed from the fluid vial. 
Raday discloses a vial adapter assembly comprising: at least two vial fingers 78 having a spring force attached to an interior of a housing and a bent portion 82 (see Fig. 5B) and configured to maintain a position of a fluid vial 1010 wherein the fluid vial overcomes the spring force (see Figs. 1, 5B, para. 51, 62, inwardly projecting portion slides over and holds crimped member 1014 of vial 1010 – fingers would have to move outward while vial is slid in and attach fingers to vial via spring force of moving outward and back in toward crimped member), wherein when the vial adapter is attached to the fluid vial, the bent portion and the top portion of the vial are not in contact and a determined length of separation distance is maintained between the bent portion and top portion of the fluid vial comprising a fluid vial septum (see Fig. 5B, para. 51, 62, stopper is the septum, due to required positioning of crimped member in the crimped portion and the crimped portion being a distance from the top of the fluid vial, the bent portion would be a distance from the top); wherein when the fluid vial is removed from the vial adapter, the fluid vial first moves the predetermined length of separation distance and the bent portion catches the top portion of the fluid vial (see Figs. 1, 5b; para. 51, 62, for vial to be removed, it would have to be moved backwards out of the vial adapter assembly the predetermined length of separation distance and due to spring force of fingers, they’d push inward and catch top portion of the fluid vial), and wherein a tip of a needle 46 is removed from the fluid in the fluid vial and is located inside the fluid vial septum, whereby the fluid in the fluid vial will not continue to flow when the vial adapter is being removed from the fluid vial (see Fig. 5B, para. 51, 62, as vial is moved backwards, needle would be moved from going through the stopper, to being in part of the stopper and not having contact with contents of vial, to being outside the stopper and the vial adapter being totally removed from the fluid vial). It would have been obvious to a person having ordinary skill in the art before the time of invention to have the vial adapter include features such as those disclosed by Raday related to the vial fingers, bent portion, and housing to the fill adapter system of Hines and Smedegaard in order to help with securely attaching the vial to the system, including needle and it would have been obvious to add a stopper to the vial of Hines and Smedegaard, as disclosed by Raday, in order to help contain the fluid within the vial. 
Regarding claim 4, teachings of Hines, Smedegaard, and Raday are described above and Hines further discloses a first needle 35 configured to penetrate the end cap (and therefore included stopper, as disclosed by Hines, Smedegaard, and Raday) for fluidly coupling the pump mechanism to the fluid vial (see Fig. 1).
Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hines in view of Smedegaard and further in view of Raday as applied to claim 1 above, and further in view of Needle et al. (Pub. No. US 2006/0122562).
Regarding claims 2 and 6, Hines, Smedegaard, and Raday do not disclose a volume control mechanism comprising a turn dial to adjust an available fill volume of the reservoir of the infusion pump assembly, wherein the volume control mechanism further comprises a push plate, wherein the turn dial actuates the push plate and wherein the push plate adjusts the available fill volume of a reservoir of the infusion pump assembly.
Needle discloses an infusion assembly with reservoir 200 and infusion site at 800 comprising a needle, and further comprising turn dial to adjust a fill volume of the reservoir and a push plate, wherein the turn dial actuates the push plate and wherein the push plate adjusts the available fill volume of a reservoir of the infusion pump assembly (see Figures 1A, 1B, paragraphs 65, 71, 84). Needle’s disclosure of filling a device is not only applicable to the filling of a specific reservoir, but to any reservoir, including the way of filling a reservoir of an infusion pump assembly. It would have been obvious to a person having ordinary skill in the art at the time of invention to use the volume control mechanism of Needle in the device of Hines, Smedegaard, and Raday in order to control the available fill volume of the reservoir of the infusion pump assembly in order to help control the flow of fluid.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hines in view of Smedegaard and further in view of Raday as applied to claim 1 above, and further in view of Haber et al. (US 5,329,976). Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hines in view of Smedegaard and further in view of Raday and further in view of Haber. 
Regarding claim 3, teachings of Hines, Smedegaard, and Raday do not disclose the base further comprising a pump mechanism configured to pump air into a fluid vial, though Hines discloses the act of pumping liquid medication through the needle causes air to be pulled into the vial via the vent 32 (see Fig. 1, para. 30). 
Haber discloses the replacement of liquid with air can be either passive , in which the act of pumping liquid medication through the liquid spike causes air to be pulled into the vial, or active, by which air is pumped into the vial at the same rate as liquid is pumped out of the vial (see col. 2, ll. 4-8). It would have been obvious to a person having ordinary skill in the art at the time of invention to pump air via a pump mechanism into the vial at the same rate as liquid is pumped out of the vial, as disclosed by Haber, as this is a well known alternative of the act of pumping liquid medication through the needle causes air to be pulled into the vial via the vent, as disclosed by Haber, and would result in the requirement that liquid travel from the vial to the reservoir. 
Hines also discloses having pump mechanism 28 as part of the base (see Fig. 1). Similarly, it would be obvious to a person having ordinary skill in the art to have the pump mechanism of Haber be similarly part of the base, as Hines already discloses having a pump mechanism connected to a needle that enters the vial as part of the base, and this would give help in handling the parts due to compactness.
Regarding claims 10 and 12, Hines discloses a fill adapter system for an infusion pump assembly (see Fig. 1; para. 8-11) comprising: a reusable fill adapter base/infusion device 12 configured to engage a reservoir assembly; and a vial adapter assembly 30, 31 (see Fig. 1) for engaging a vial 48 with end cap 50 (see Fig. 1) as well as with a needle 35 going through end cap 50 of vial 48 in order to allow fluids from the vial to travel to the reservoir (see Fig. 1, para. 29, 30). Hines additionally discloses a first needle 32 configured to penetrate an end cap 50 of vial 48 and coupling pumping liquid medication through the needle causes air to be pulled into the vial via the vent/needle 32 (see Fig. 1, para. 30). 
Hines does not specifically disclose the fill adapter base configured to releasably engage a reservoir assembly of the infusion pump assembly.
Smedegaard discloses a medical delivery/infusion device wherein the delivery device comprises first and second portions adapted to releasably engage each other, the first portion comprising the reservoir and the second portion comprising control means related to expelling of delivery fluid (see Abstract, cl. 14). It would have been obvious to a person having ordinary skill in the art to separate the reusable fill adapter base/infusion device of Hines such that it is separated into a control means related to expelling of delivery fluid (see Hines, Fig. 1, vacuum /fill pump 28) and the reservoir, these parts releasably engaging to each other, in order to replace the reservoir/set up the reservoir as desired for specific treatment of the patient.	Hines and Smedegaard does not disclose the vial adapter assembly comprising: at least two vial fingers having a spring force attached to an interior of a housing and a bent portion and configured to maintain a position of a fluid vial wherein the fluid vial overcomes the spring force, wherein when the vial adapter is attached to the fluid vial, the bent portion and the top portion of the fluid vial are not in contact and a predetermined length of separation distance is maintained between the bent portion and a top portion of the fluid vial comprising a fluid vial septum; wherein when the fluid vial is removed from the vial adapter, the fluid vial first moves the predetermined length of separation distance and the bent portion catches the top portion of the fluid vial, and wherein a tip of a needle is removed from the fluid in the fluid vial and is located inside the fluid vial septum, whereby the fluid in the fluid vial will not continue to flow when the vial adapter is being removed from the fluid vial. 
Raday discloses a vial adapter assembly comprising: at least two vial fingers 78 having a spring force attached to an interior of a housing and a bent portion 82 (see Fig. 5B) and configured to maintain a position of a fluid vial 1010 wherein the fluid vial overcomes the spring force (see Figs. 1, 5B, para. 51, 62, inwardly projecting portion slides over and holds crimped member 1014 of vial 1010 – fingers would have to move outward while vial is slid in and attach fingers to vial via spring force of moving outward and back in toward crimped member), wherein when the vial adapter is attached to the fluid vial, the bent portion and the top portion of the vial are not in contact and a determined length of separation distance is maintained between the bent portion and top portion of the fluid vial comprising a fluid vial septum (see Fig. 5B, para. 51, 62, stopper is the septum, due to required positioning of crimped member in the crimped portion and the crimped portion being a distance from the top of the fluid vial, the bent portion would be a distance from the top); wherein when the fluid vial is removed from the vial adapter, the fluid vial first moves the predetermined length of separation distance and the bent portion catches the top portion of the fluid vial (see Figs. 1, 5b; para. 51, 62, for vial to be removed, it would have to be moved backwards out of the vial adapter assembly the predetermined length of separation distance and due to spring force of fingers, they’d push inward and catch top portion of the fluid vial), and wherein a tip of a needle 46 is removed from the fluid in the fluid vial and is located inside the fluid vial septum, whereby the fluid in the fluid vial will not continue to flow when the vial adapter is being removed from the fluid vial (see Fig. 5B, para. 51, 62, as vial is moved backwards, needle would be moved from going through the stopper, to being in part of the stopper and not having contact with contents of vial, to being outside the stopper and the vial adapter being totally removed from the fluid vial). It would have been obvious to a person having ordinary skill in the art before the time of invention to have the vial adapter include features such as those disclosed by Raday related to the vial fingers, bent portion, and housing to the fill adapter system of Hines and Smedegaard in order to help with securely attaching the vial to the system, including needle and it would have been obvious to add a stopper to the vial of Hines and Smedegaard, as disclosed by Raday, in order to help contain the fluid within the vial. 
Hines, Smedegaard and Raday do not specifically disclose the first needle for fluidly coupling a pump mechanism to the fluid vial, nor do they disclose the reusable fill adapter base comprising the pump mechanism configured to pump air into the fluid vial. 
Haber discloses the replacement of liquid with air can be either passive , in which the act of pumping liquid medication through the liquid spike causes air to be pulled into the vial, or active, by which air is pumped into the vial at the same rate as liquid is pumped out of the vial (see col. 2, ll. 4-8). It would have been obvious to a person having ordinary skill in the art at the time of invention to pump air via a pump mechanism into the vial at the same rate as liquid is pumped out of the vial, as disclosed by Haber, as this is a well known alternative of the act of pumping liquid medication through the needle causes air to be pulled into the vial via the vent, as disclosed by Haber, and would result in the requirement that liquid travel from the vial to the reservoir. Consequently, the first needle would fluidly couple the pump mechanism to the fluid vial. 
Hines also discloses having pump mechanism 28 as part of the base (see Fig. 1). Similarly, it would be obvious to a person having ordinary skill in the art to have the pump mechanism of Haber be similarly part of the base, as Hines already discloses having a pump mechanism connected to a needle that enters the vial as part of the base, and this would give help in handling the parts due to compactness.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hines in view of Smedegaard and further in view of Raday as applied to claim 4 above, and further in view of Uber, III et al. (Pub. No. US 2004/0254525).
Regarding claim 5, Hines, Smedegaard, and Raday do not disclose the vial adapter assembly further comprising a hydrophobic filter within a fluid path of the first needle.  
Uber discloses the vial adapter assembly further comprising a hydrophobic filter within a fluid path of the first needle 92 (see Figure 5A, paragraphs 73, 78, 90). It would have been obvious for one of ordinary skill in the art at the time of invention to use the hydrophobic filter in the vial adapter assembly as disclosed by Uber in the fill adapter system disclosed by Hines, Smedegaard, and Raday in order to allow sterile air to enter the container while preventing leakage of the fluid as taught by Uber (see paragraph 73).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hines in view of Smedegaard and further in view of Raday as applied to claim 4 above, and further in view of Hickle (Pub. No. US 2004/0073177).
Regarding claim 7, Hines, Smedegaard, and Raday do not disclose a weight scale determining the weight of the infusion assembly before filling a volume of fluid and the weight scale determining the weight of the infusion assembly after the reservoir is filled to a volume.
However, Hickle discloses an infusion assembly with reservoir 34 and vial adapter 10 comprising a needle 12 and further comprising a weight scale (see Figure 4, paragraphs 60, 73). It would have been obvious for one of ordinary skill in the art at the time of invention to use the weight scale in the infusion assembly as disclosed by Hickle in the fill adapter system disclosed by Hines, Smedegaard, and Raday in order to measure the weight before and after fluid flows out of reservoir 34 as taught by Hickle (see paragraph 73).
Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hines in view of Smedegaard and further in view of Raday and further in view of Haber as applied to claim 10 above, and further in view of Needle.
Regarding claims 11 and 13, Hines, Smedegaard, Raday, and Haber do not disclose a volume control mechanism comprising a turn dial to adjust an available fill volume of the reservoir of the infusion pump assembly, wherein the volume control mechanism further comprises a push plate, wherein the turn dial actuates the push plate and wherein the push plate adjusts the available fill volume of a reservoir of the infusion pump assembly.
Needle discloses an infusion assembly with reservoir 200 and infusion site at 800 comprising a needle, and further comprising turn dial to adjust a fill volume of the reservoir and a push plate, wherein the turn dial actuates the push plate and wherein the push plate adjusts the available fill volume of a reservoir of the infusion pump assembly (see Figures 1A, 1B, paragraphs 65, 71, 84). Needle’s disclosure of filling a device is not only applicable to the filling of a specific reservoir, but to any reservoir, including the way of filling a reservoir of an infusion pump assembly. It would have been obvious to a person having ordinary skill in the art at the time of invention to use the volume control mechanism of Needle in the device of Hines, Smedegaard, Raday, and Haber in order to control the available fill volume of the reservoir of the infusion pump assembly in order to help control the flow of fluid.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hines in view of Smedegaard and further in view of Raday and further in view of Haber as applied to claim 10 above, and further in view of Hickle.
Regarding claim 14, Hines, Smedegaard, Raday, and Haber do not disclose a weight scale determining the weight of the infusion assembly before filling a volume of fluid and the weight scale determining the weight of the infusion assembly after the reservoir is filled to a volume.
However, Hickle discloses an infusion assembly with reservoir 34 and vial adapter 10 comprising a needle 12 and further comprising a weight scale (see Figure 4, paragraphs 60, 73). It would have been obvious for one of ordinary skill in the art at the time of invention to use the weight scale in the infusion assembly as disclosed by Hickle in the fill adapter system disclosed by Hines, Smedegaard, Raday, and Haber in order to measure the weight before and after fluid flows out of reservoir 34 as taught by Hickle (see paragraph 73).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781